Name: Commission Regulation (EC) NoÃ 1175/2007 of 8 October 2007 derogating from Regulation (EC) NoÃ 1623/2000 laying down detailed rules for implementing Regulation (EC) NoÃ 1493/1999 on the common organisation of the market in wine with regard to market mechanisms
 Type: Regulation
 Subject Matter: Europe;  food technology;  agricultural activity;  agricultural structures and production;  European Union law;  agricultural policy
 Date Published: nan

 9.10.2007 EN Official Journal of the European Union L 262/3 COMMISSION REGULATION (EC) No 1175/2007 of 8 October 2007 derogating from Regulation (EC) No 1623/2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 33 thereof, Whereas: (1) Under Article 27(3) of Council Regulation (EC) No 1493/1999 any natural or legal person or group of persons having made wine is required to deliver for distillation all the by-products of that winemaking. (2) Commission Regulation (EC) No 1623/2000 (2) lays down detailed rules for the implementation of this obligation to distil and Article 49 thereof provides for certain possible exemptions. (3) Despite the measures already established by Hungary, it appears that the distilleries in this Member State do not have sufficient capacity to distil all by-products. Hungary should therefore be authorised to exempt certain categories of producers from the obligation to distil by-products of winemaking. (4) In order that the exception granted to Hungary may be applied to the entire wine year, this Regulation should apply from 1 August 2007. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for wines, HAS ADOPTED THIS REGULATION: Article 1 By way of exemption from Article 49(4)(a) of Regulation (EC) No 1623/2000, Hungary may lay down that, for the 2007/2008 marketing year, producers who do not exceed a production level of 500 hl obtained by them on their individual premises may fulfil the obligation to deliver by-products for distillation by having those products withdrawn under supervision. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 August 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 October 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 194, 31.7.2000, p. 45. Regulation as last amended by Regulation (EC) No 923/2007 (OJ L 201, 2.8.2007, p. 9).